Per Curiam.
The submission fails to disclose what connection, if any, exists between the plaintiff and the guarantor. Any such connection might be very material in the determination of the issues presented. We are further of the opinion that certificate holders other than the plaintiff should have notice of any intended submission and be afforded opportunity of agreeing, if possible, upon the statement of controversy.
We are unable to . decide the submission and the same, is accordingly dismissed.
Present — Martin, P. J., McAvoy, O'Malley and Cohn, JJ.
Submission of controversy unanimously dismissed.